Case 9:18-cv-80176-BB Document 126 Entered on FLSD Docket 03/22/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                             CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                        JOINT MOTION TO EXCEED THE PAGE LIMITS

         The Court’s Standing Discovery Order (ECF No. [102]) requires the parties’ joint

  discovery memorandum to be no longer than 5 pages.

         The Parties seek leave to exceed the page limits by not more than an additional five (5)

  pages. This extension is warranted because this case is complex, under tight discovery deadlines,

  and the Parties have numerous smaller issues that require the Court’s resolution. Inclusion of these

  smaller housekeeping like matters would significantly save the Parties’ and the Court’s time by

  resolving them at an already scheduled hearing without needing to schedule a separate hearing for

  these minor matters. For this reason, the Parties jointly request permission to file a joint

  memorandum not to exceed ten (10) pages; but will, of course, endeavor to file as little pages as

  possible.

         WHEREFORE, the Parties respectfully request this Court grant their motion for leave to

  exceed the page limits.

                               S.D. FLA. L.R. 7.1 CERTIFICATION
Case 9:18-cv-80176-BB Document 126 Entered on FLSD Docket 03/22/2019 Page 2 of 2




         Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for the parties conferred and jointly request

  the Court enter the relief requested

  Respectfully submitted,

   Counsel to Plaintiff Ira Kleiman as              Attorneys for Dr. Craig Wright
   Personal Representative of the Estate
   of David Kleiman and W&K Info                    RIVERO MESTRE LLP
    Defense Research, LLC.                          2525 Ponce de Leon Boulevard, Suite 1000
                                                    Miami, Florida 33134
   s/ Velvel (Devin) Freedman                       Telephone: (305) 445-2500
   Velvel (Devin) Freedman, Esq.                    Fax: (305) 445-2505
   BOIES SCHILLER FLEXNER LLP                       Email: arivero@riveromestre.com
   100 SE Second Street, Suite 2800                 Email: amcgovern@riveromestre.com
   Miami, Florida 33131                             Email: zmarkoe@riveromestre.com
   Telephone: (305) 539-8400                        Email: receptionist@riveromestre.com
   Facsimile: (305) 539-1307
   vfreedman@bsfllp.com                             By: s/ Zaharah Markoe
                                                    ANDRES RIVERO
   Kyle W. Roche, Esq.                              Florida Bar No. 613819
   Admitted Pro Hac Vice                            AMANDA MCGOVERN
   BOIES SCHILLER FLEXNER LLP                       Florida Bar No. 964263
   333 Main Street                                  ZAHARAH MARKOE
   Armonk, NY10504                                  Florida Bar No. 504734
   Telephone: (914) 749-8200
   Facsimile: (914) 749-8300
   kroche@bsfllp.com


                                   CERTIFICATE OF SERVICE

         I certify that on March 22, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                              /s/ Velvel (Devin) Freedman
                                                              Velvel (Devin) Freedman
